UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2742



DEAN W. SMITH,

                                             Plaintiff - Appellant,

          versus


RAVEN HOCKING COAL CORPORATION, an Ohio corpo-
ration; WAMPUM HARDWARE COMPANY, a Pennsyl-
vania corporation; MACK ENERGY COMPANY, an
Ohio corporation; EASTERN KENTUCKY EXPLOSIVES,
a Kentucky corporation,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CA-97-738-3)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dean W. Smith, Appellant Pro Se. Randall Lee Trautwein, LAMP,
O'DELL, BARTRAM, ENTSMINGER, LEVY & TRAUTWEIN, P.L.L.C., Hunting-
ton, West Virginia; John Tyler Dinsmore, FLAHERTY, SENSABAUGH &
BONASSO, Charleston, West Virginia; Barry Michael Taylor, JENKINS
FENSTERMAKER, P.L.L.C., Huntington, West Virginia; Edward Martin
Kowal, Jr., CAMPBELL, WOODS, BAGLEY, EMERSON, MCNEER & HERNDON,
Huntington, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's requests to reverse the decision of the Supreme Court of
West Virginia and to remand the action to the Circuit Court of
Mason County, West Virginia. We have reviewed the record and the

district court's opinion accepting the magistrate judge's report

and recommendation and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Smith v. Raven
Hocking Coal Corp., No. CA-97-738-3 (S.D.W. Va. Nov. 5, 1997).

Additionally, we deny Appellees' motion to dismiss for lack of

jurisdiction as moot. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                        AFFIRMED




                                2